r
                                                             i




          NOTE: This order is nonprecedential.


  mniteb ~tate11 qcourt of ~peaI11
      for tbe jfeberaI qcircuit

                CLIFFORD s. TUROCY,
                  Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                        2012-7008


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3078, Judge William P.
Greene, Jr.


                      ON MOTION


                       ORDER
     Clifford S. Turocy moves without opposition to volun-
tarily withdraw his appeal.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   (1) The motion to withdraw the appeal is granted.
The appeal is dismissed.
TUROCY v. SHINSEKI                                                  2


      (2) Each side shall bear its own costs.

                                      FOR THE COURT


   OCT 3 12012                         /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Kenneth M. Carpenter, Esq.
    James R. Sweet, Esq.
s21
      Issued As A Mandate: __O_C_T_3_1_20_1_2_ _




                                                     eatmfl>W~EALS
                                                u.s.THE FEDERAL CIRCUITFOR
                                                 .

                                                     OCT 31 2012
                                                       JANHOHBAlY
                                                            ClERK




                                                                             i

                                                                             I

                                                                             '~